DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2021 has been entered.

Claims 33 and 39 are allowable.

REPEATED OBJECTION
Claim Objections
Claim 54 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




NEW OBJECTION
Specification
The amendment filed September 4, 2020 and May 10, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the recitation “an axial modulus of elasticity selected to provide flexibility in the longitudinal direction when extended” added to claims 22 and 40. See 35 U.S.C. 112(a) rejection of claims 22 and 40 below.
Applicant is required to cancel the new matter in the reply to this Office Action.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-18, 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
In regard to claim 22, the recitation “an axial modulus of elasticity selected to provide flexibility in the longitudinal direction when extended” does not appear to be supported in the specification as originally filed because the axial modulus of elasticity is a measure of stiffness a material, and would not determine whether or not a material of a sleeve would be flexible in the longitudinal direction of the sleeve. Because axial modulus of elasticity of the claimed fibre-reinforced composite body has no correlation with “flexibility in the longitudinal direction” of the claimed fibre-reinforced composite body, this claimed correlation of selecting a particular fibre-reinforced composite body of a particular axial modulus of elasticity in order to attain a particular degree of “flexibility in the longitudinal direction” cannot be supported in the specification as originally filed.

As Examiner and Applicant’s Representative agreed in the April 14, 2021 Interview, the longitudinal direction of a tube is the direction running along the length of a straight tube.

	Additionally, it does not appear that there is any support in the specification as originally filed for a sleeve that has true “flexibility in the longitudinal direction”: Applicant’s description of “flexibility in the longitudinal direction” on page 13 of the current Amendment filed May 13, 2021 is a description of flexibility of the sleeve towards the transverse direction: the diagram shown on page 13 of the Amendment filed May 13, 2021 shows flexibility towards the transverse direction, and not “flexibility in the longitudinal direction when extended”, because true “flexibility in the longitudinal direction” (and true “flexibility in the longitudinal direction 
	
Claims 25, 28, 39, 31, 32, 55 and 56 are rejected for the same reasons that claim 22 is rejected since claims 25, 28, 39, 31, 32, 55 and 56 depend upon claim 22.

In regard to claim 40, the recitation “an axial modulus of elasticity selected to provide flexibility in the longitudinal direction when extended” does not appear to be supported in the specification as originally filed because the axial modulus of elasticity is a measure of stiffness a material, and would not determine whether or not a material of a sleeve would be flexible in the longitudinal direction of the sleeve. Because axial modulus of elasticity of the claimed fibre-reinforced composite body has no correlation with “flexibility in the longitudinal direction” of the claimed fibre-reinforced composite body, this claimed correlation of selecting a particular fibre-reinforced composite body of a particular axial modulus of elasticity in order to attain a particular degree of “flexibility in the longitudinal direction” cannot be supported in the specification as originally filed.

As Examiner and Applicant’s Representative agreed in the April 14, 2021 Interview, the longitudinal direction of a tube is the direction running along the length of a straight tube

Additionally, it does not appear that there is any support in the specification as originally filed for a sleeve that has true “flexibility in the longitudinal direction”: Applicant’s description of “flexibility in the longitudinal direction” on page 13 of the current Amendment filed May 13, 

Claims 41, 53 and 54 are rejected for the same reasons that claim 40 is rejected since claims 41, 53 and 54 depend upon claim 40.

REPEATED / UPDATED REJECTIONS
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22, 25, 29, 31, 32, 40, 41, 53, 55 and 56 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Daton-Lovett (USPN 6,217,975).




	In regard to claim 29, Daton-Lovett teaches that the edges of the sleeve in the tubular form may be bonded together with an adhesive (see, for example, col. 2, lines 10-15).

In regard to claim 31, the sole recitation of claim 31 is an intended use recitation which has been given little patentable weight. Regardless, the sleeve of Daton-Lovett certainly can be applied over a damaged area of the cable or cables, because it would be applied over the cable or cables which may or may not have a damaged area or areas. The intended use phrase “wherein the sleeve is applied over a damaged area of the cable or cables” has reasonably been treated as a functional limitation, and functional limitations are met when the art is capable of performing the claimed function. MPEP 2173.05(g).

In regard to claim 32, the particular cables recited in claim 32 are no different than the cables taught by Daton-Lovett at col. 7, lines 39-48 (and are further certainly no different than the cables explicitly taught by Daton-Lovett at col. 7, lines 39-48 in no way that is positively recited in claim 32). The cables of Daton-Lovett include the particular cables recited in claim 32.

In regard to independent claim 40, Daton-Lovett teaches a sleeve, including a sleeve that may be formed around a cable or cables (cable conduit, or telecommunications or computer cable ducting; col. 7, lines 39-48) (the conduit or ducting corresponds to the claimed sleeve). The 

In regard to claim 41, the sleeve self-forms around the cable or cables taught at col. 7, lines 39-48 when uncoiled (see, for example, col. 3, lines 4-20 and col. 3, line 54-col. 4, line 23). Since Daton-Lovett teaches a sleeve that has structural, compositional and functional characteristics that correspond to all structural, compositional and functional limitations of claim 40 including the mechanical characteristics of the sleeve / choices regarding mechanical capabilities of the sleeve recited in claim 40, one of ordinary skill in the art would have reasonably expected that the sleeve of Daton-Lovett is able to self-form to the cable or cables 

In regard to claim 53, the recitations of claim 53 are intended use recitations which have been given little patentable weight (all recitations of claim 53 depend upon the first recitation of claim 53 regarding the sleeve being kept (stored) around a reel in its coiled form. Examiner notes that there is no requirement in claim 53 of an actual combination of the sleeve and a reel (such as “an apparatus comprising a sleeve, a reel, etc…). Regardless, the sleeve of Daton-Lovett certainly can be kept (stored) around a reel in its coiled form, because it is notoriously well known that things in coiled form that can be uncoiled are kept (stored) around a reel (including such a reel that has guiding structure to assist in unreeling the coiled thing). The intended use phrase “wherein the sleeve is disposed when coiled about a reel…” has reasonably been treated as a functional limitation, and functional limitations are met when the art is capable of performing the claimed function. MPEP 2173.05(g).

In regard to claim 55, Daton-Lovett teaches the sleeve as discussed above in regard to claim 22. The protective sleeve of Daton-Lovett meets all structural, compositional and functional limitations recited in claims 22 and 55 (see, for example, abstract, col. 1, lines 17-61, col. 2, lines 8-10, col. 3, line 4-col. 4, line 62, col. 6, lines 11-37 and Fig. 1 [the sleeve is repeatedly taught as preferably resilient throughout these portions of Daton-Lovett] and Fig. 2A, 2B, 3A, 3B, 4A and 4B, and the accompanying description of these Figures, regarding the mechanical characteristics of the sleeve / choices regarding mechanical capabilities of the sleeve recited in claims 22 and 55, in addition to Fig. 1 and the accompanying description of Fig. 1). 
	
In regard to claim 56, Daton-Lovett teaches the sleeve as discussed above in regard to claim 22. The sleeve of Daton-Lovett self-forms around the cable or cables taught at col. 7, lines 39-48 when uncoiled (see, for example, col. 3, lines 4-20 and col. 3, line 54-col. 4, line 23). Since Daton-Lovett teaches a sleeve that has structural, compositional and functional characteristics that correspond to all structural, compositional and functional limitations of claim 22 including the mechanical characteristics of the sleeve / choices regarding mechanical capabilities of the sleeve recited in claim 22, one of ordinary skill in the art would have reasonably expected that the sleeve of Daton-Lovett is able to self-form to the cable or cables taught at col. 7, lines 39-48 while allowing a radius of bending of 10 times the diameter of the slit tube or less.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Daton-Lovett (USPN 6,217,975) in view of Peacock (USPN 4,900,596).
Daton-Lovett teaches the sleeve as discussed above in regard to claim 22.
Daton-Lovett does not teach that the apparatus includes a mastic or filler between the sleeve and the cable or cables.
Peacock, however, disclose a fabric sleeve for a cable or cables, which includes a mastic between the sleeve and the cable or cables in order to render the fabric substantially impervious where necessary (col. 12, lines 35-48). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have included a mastic on the interior of the fabric sleeve of Daton-Lovett in order to render it substantially impervious, or to improve the degree of impermeability of the sleeve, as taught by Peacock.

Response to Arguments
Applicant’s Representative’s arguments regarding the 35 U.S.C. 102 and 103 rejections of the claims presented in the Amendment filed May 10, 2021 have been fully considered but are not persuasive.



Since the sleeve of Daton-Lovett is repeatedly taught as resilient, the sleeve reasonably meets all limitations regarding the mechanical characteristics / capabilities of the sleeve. Also note that the title of the Daton-Lovett patent is “Extendible Member” and at least Fig. 1, 2A, 2B, 3A, 3B, 4A and 4B. 

For example, a resilient sleeve would stretch in the longitudinal direction (which is the direction running along the length of a straight tube), and it would be flexible enough to conform to the curvature of a cable or cable bundle. As Examiner and Applicant’s Representative agreed in the April 14, 2021 Interview, the longitudinal direction of a tube is the direction running along the length of a straight tube.

Examiner notes that the diagram shown on page 13 of the Amendment filed May 13, 2021 shows flexibility towards the transverse direction, and not “flexibility in the longitudinal direction when extended”, because true “flexibility in the longitudinal direction” (and true “flexibility in the longitudinal direction when extended”) is a pure stretch of the sleeve in the longitudinal direction, that would not involve any bend of the sleeve. 

	In response to Applicant’s arguments that resilience and flexibility are different properties, all resilient materials are flexible.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782